Citation Nr: 0510677	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for removal of the 5th (fifth) rib in 
November 2000, claimed as the residual of a right upper lobe 
wedge resection.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

After a careful review of the record, the Board concludes 
that due process mandates a remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, the VA unnecessarily (and 
hence, negligently) removed his 5th (fifth) rib during a 
right upper lung lobe wedge resection in November 2000.  He 
asserts that he now experiences residual pain as a result of 
the rib removal.

After a review of the claims file, the Board finds that a 
remand is in order.  Significantly, there is no medical 
opinion regarding the veteran's allegations that his 5th 
(fifth) rib was negligently removed in November 2000; 
therefore, the claim must be remanded to determine whether VA 
met the standard of care at the time of the veteran's 
November 2000 surgery.  Finally, the veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination by an appropriate VA 
physician who is to formulate a medical 
opinion regarding whether negligence was 
involved in the right upper lobe wedge 
resection in November 2000.  The claims 
file should be made available to the 
physician in connection with the 
examination.  Specifically, after 
reviewing the records and examining the 
veteran, the physician should express 
opinions as to the following:

?	Did the veteran incur any additional 
disability as a result of the 
removal of his 5th rib during a 
right upper lobe wedge resection 
performed in November 2000?

?	If the veteran has incurred 
additional disability as a result of 
a right upper lob wedge resection in 
November 2000, what is the nature 
and extent of that additional 
disability?

?	If additional disability is shown, 
was the cause of the disability the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment or similar instance of 
fault on the part of VA, or by an 
event not reasonably foreseeable.

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

